 

Exhibit 10.1



 

Stockholders’ Agreement

 

THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”), dated as of October 16, 2017,
is entered into by and between OrthoPediatrics Corp., a Delaware corporation
(the “Company”), and Squadron Capital LLC, a Delaware limited liability company
(“Squadron”).

 

WHEREAS, Squadron holds all of the outstanding shares of the Company’s Series A
Convertible Preferred Stock, par value $0.00025 per share (the “Series A
Preferred Stock”), and greater than 90% of the outstanding shares of the
Company’s Series B Convertible Preferred Stock, par value $0.00025 per share
(the “Series B Preferred Stock” and, together with the Series A Preferred Stock,
the “Preferred Stock”);

 

WHEREAS, the rights of the holders of the Preferred Stock are set forth in that
certain Amended and Restated Certificate of Designations, Preferences and Rights
of Preferred Stock of the Company, as filed with the Secretary of State of the
State of Delaware on May 28, 2014, as amended on April 26, 2017 (the
“Certificate of Designations”);

 

WHEREAS, pursuant to Section 3.2 of the Certificate of Designations, the holders
of record of the shares of Series A Preferred Stock and/or shares of Common
Stock issued upon conversion of the Series A Preferred Stock, exclusively and as
a separate class are entitled to elect two director of the Corporation;

 

WHEREAS, pursuant to Section 3.2 of the Certificate of Designations, the holders
of record of the shares of Series B Preferred Stock and/or shares of Common
Stock issued upon conversion of the Series B Preferred Stock, exclusively and as
a separate class are entitled to elect two directors of the Corporation;

 

WHEREAS, subject to and effective upon the closing of the Company’s registered
initial public offering of Common Stock, par value $0.00025 per share (the
“Common Stock”), made pursuant to the Registration Statement on Form S-1 (No.
333-212076) filed with the U.S. Securities and Exchange Commission on June 16,
2016, as amended (the “IPO”): (x) Squadron has consented to the Mandatory
Conversion (as such term is defined in the Certificate of Designations) of (i)
the Series A Preferred Stock into shares of Common Stock and (ii) the Series B
Preferred Stock into shares of Common Stock; (y) Squadron has agreed to convert
the aggregate amount per share equal to the Original Issue Price of the Series A
Preferred Stock plus any Accruing Dividends (as such terms are defined in the
Certificate of Designations) accrued but unpaid thereon, whether or not
declared, together with any other dividends declared but unpaid into shares of
Common in lieu of a cash payment therefore and (z) the Company will file an
amended and restated Certificate of Incorporation with the Secretary of State of
the State of Delaware and adopt amended and restated by-laws of the Company;

 

WHEREAS, the parties hereto desire to enter into this Agreement to govern
certain rights with respect to matters relating to Squadron’s ownership of the
Common Stock.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Company and Squadron agree
as follows, such agreement subject to and effective upon the closing of the IPO.

 

 

 

 

Article I– DEFINITIONS

 

As used in this Agreement, the following terms will have the following
respective meanings:

 

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with such first Person, where “control” and its
corollaries mean the possession, directly or indirectly, of power to direct or
cause the direction of management or policies of such Person (whether through
the ownership of voting securities, partnership or other ownership interests, by
contract or trust agreement or otherwise).

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, any agency or instrumentality of such
government or political subdivision, any self-regulated organization or any
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

“Organizational Documents” means: (a) the certificate of incorporation of the
Corporation, as filed with the Secretary of State of the State of Delaware on
the date hereof; and (b) the bylaws of the Corporation in effect on the date
hereof; in each case as may be amended, modified, supplemented or restated from
time to time.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

Article II– BOARD OF DIRECTORS

 

Section 2.01         Size of Initial Board.         The board of directors
(each, a “Director” and, collectively, the “Board”) shall initially consist of
eleven (11) directors, divided into three classes designated Class I, Class II
and Class III. The number of directors may be changed only by the vote of the
Board, including the affirmative vote of the Squadron Directors.

 

 2 

 

 

Section 2.02         Composition of the Board.

 

(a)          Following the closing of the IPO, Squadron shall have the right
(but not the obligation) to cause the Company, in its proxy statement as mailed
out from time to time, to include in its slate of recommended nominees for
election to the Board: (i) four designees, for so long as Squadron, together
with its Affiliates, beneficially own, directly or indirectly, 35% or more of
the voting power of all shares of the Company’s capital stock entitled to vote
generally in the election of directors; (ii) three designees, for so long as
Squadron, together with its Affiliates, beneficially own, directly or
indirectly, 20% or more, but less than 35%, of the voting power of all shares of
the Company’s capital stock entitled to vote generally in the election of
directors; and (iii) two designees, for so long as Squadron, together with its
Affiliates, beneficially own, directly or indirectly, 10% or more, but less than
20%, of the voting power of all shares of the Company’s capital stock entitled
to vote generally in the election of directors. Each person whom Squadron shall
designate pursuant to this Section 2.02, and who is thereafter elected to the
Board to serve as a Director, shall be referred to herein as a “Squadron
Director.” The Squadron Directors shall initially consist of: Marie Infante, who
shall serve as a Class I Director; a Squadron Director who will be appointed by
the Board to fill the vacancy on the Board as of the date hereof, who, when
appointed, shall serve as a Class II Director; and David Pelizzon and Harald
Ruf, who shall serve as Class III Directors.

 

(b)          The Company agrees to include in its slate of recommended nominees
for election to the Board at any meeting of stockholders called for the purpose
of electing Directors or any meeting of the Board called to fill a vacancy on
the Board, the persons designated by Squadron pursuant to Section 2.01(a) (to
the extent that Directors of such nominee’s class are to be elected at such
meeting, for so long as the Board is classified) and to nominate and recommend
each such person to be elected as a Director, and to solicit proxies or consents
in favor thereof. The Company shall be entitled to identify such persons as
designees of Squadron pursuant to this Agreement.

 

(c)          In the event that a vacancy is created at any time by the death,
resignation, retirement, disqualification, removal or otherwise of any Squadron
Director, the remaining Directors and the Company shall cause such vacancy to be
filled by a new designee of Squadron as soon as possible, and the Company hereby
agrees to take, at any time and from time to time, all actions necessary to
accomplish the same.

 

(d)          In the event that Squadron, together with its Affiliates, ceases to
beneficially own at least 10% of the issued and outstanding shares of Common
Stock, then Squadron shall cease to have the right to designate any persons for
election to the Board pursuant to this Section 2.01, and this Agreement shall
terminate pursuant to Section 3.01(a).

 

Article III– TERMINATION

 

Section 3.01         Termination. This Agreement shall terminate upon the
earliest of: (a) the date on which Squadron, together with its Affiliates,
ceases to own at least ten percent (10%) of the issued and outstanding shares of
Common Stock; (b) the dissolution, liquidation or winding up of the Company; or
(c) an agreement in writing signed by each of the parties hereto to terminate
this Agreement.

 

 3 

 

 

Article IV– MISCELLANEOUS

 

Section 4.01         Notices. All notices, requests, demands, claims and other
communications required or permitted to be delivered, given or otherwise
provided under this Agreement must be in writing and must be delivered, given or
otherwise provided: (a) by hand (in which case, it will be effective upon
delivery); (b) by facsimile or email (in which case, it will be effective upon
receipt of confirmation of transmission); or (c) by overnight delivery by a
nationally recognized courier service (in which case, it will be effective one
(1) business day after being deposited with such courier service); in each case,
to the address or facsimile number listed below (or to such other address or
facsimile number as shall be specified in a notice given in accordance with this
Section 4.01):

 

 

If to the Company: OrthoPediatrics Corp.   2850 Frontier Drive   Warsaw, Indiana
46582   Attention: General Counsel   Facsimile: 574-269-3692     If to Squadron:
Squadron Capital LLC   18 Hartford Avenue   Granby, Connecticut 06035  
Attention: David R. Pelizzon   Facsimile: 860-413-9872

 

Section 4.02         Headings; Interpretation. The headings contained in this
Agreement are for convenience purposes only and shall not in any way affect the
meaning or interpretation hereof. Whenever required by the context, the singular
form of nouns, pronouns and verbs shall include the plural and vice versa. The
use of the words “or,” “either” and “any” shall not be exclusive. Reference to
any agreement, document or instrument means such agreement, document or
instrument as amended or otherwise modified from time to time in accordance with
the terms thereof and, if applicable, hereof. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event any ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring either party
by virtue of the authorship of any of the provisions of this Agreement.

 

Section 4.03         Severability. If any provision of this Agreement is found
by any court of competent jurisdiction to be invalid or unenforceable, the
parties hereto waive such provision to the extent that it is found to be invalid
or unenforceable so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
Such provision shall, to the maximum extent allowable by law, be modified by
such court so that it becomes enforceable and, as modified, shall be enforced as
any other provision hereof, with all the other provisions hereof continuing in
full force and effect.

 

 4 

 

 

Section 4.04         Entire Agreement. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter contained
herein and supersedes any and all prior and contemporaneous discussions,
negotiations, proposals, undertakings, understandings and agreements, whether
written and oral, with respect thereto.

 

Section 4.05         Assignment. This Agreement, and the rights and obligations
of the parties hereunder, may not be transferred or assigned without the prior
written consent of each of the parties hereto.

 

Section 4.06         Binding Effect; No Third-Party Beneficiaries. This
Agreement shall be binding upon, and shall inure to the benefit of, the parties
hereto. This Agreement is for the sole benefit of the parties hereto and nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever.

 

Section 4.07         Amendment and Waiver. This Agreement may only be amended or
modified by an agreement in writing signed by each of the parties hereto. No
waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after such
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof. No single or partial exercise of any right, remedy, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

 

Section 4.08         Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule that would cause the application of the laws of any other jurisdiction.

 

Section 4.09         Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument. A signature delivered
by facsimile, pdf, electronic mail or other electronic means shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original.

 

[Signature Page Follows]

 

 5 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders’
Agreement as of the date first written above.

 



OrthoPediatrics Corp.   By: /s/ Mark C. Throdahl                           
             Mark C. Throdahl              President and Chief Executive Officer
  Squadron Capital LLC   By: /s/ David R. Pelizzon                            
             David R. Pelizzon              President



 



[Signature Page to Stockholders’ Agreement]





 

 

 